Citation Nr: 0716058	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The appellant's service-connected disabilities consist of 
post traumatic stress disorder rated as 100 percent 
disabling, renal insufficiency with hypertension rated as 80 
percent disabling, coronary artery disease rated as 30 
percent disabling, seizure disorder status post traumatic 
encephalopathy rated as 20 percent disabling, diabetes 
mellitus rated as 20 percent disabling, scars of the right 
shoulder from shell fragment wounds with retained foreign 
bodies rated as 10 percent disabling, scars of the right hand 
from shell fragment wounds rated noncompensably disabling, 
and perforation of right tympanic membrane rated as 
noncompensably disabling.

2.  The appellant has a combined disability rating of 100 
percent from June 1971.  He has been found entitled to (1) 
special monthly compensation based the need for regular aid 
and attendance due to helplessness, and (2) special monthly 
compensation based on PTSD rated at 100 percent with 
additional separate and distinct service-connected 
disabilities ratable at 50 percent or more.

3.  The appellant is not blind, nor does he have loss of use 
of both feet or one hand and one foot as the result of his 
service-connected disabilities.

4. The appellant's service-connected disabilities do not 
result in the loss of use of the lower extremities; and he 
does not have additional service-connected disabilities, 
including the loss of use of any other extremity, blindness 
in both eyes, having only light perception, or residuals of 
organic disease or injury, which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

5.  The appellant does not have a permanent and total 
disability due to blindness in both eyes with 5/200 visual 
acuity or less, or anatomical loss or loss of use of both 
hands.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant are 
not met.  38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. 
§§ 3.809, 3.809a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Appeals for Veteran Claims (Court) has held that the 
plain language of 38 U.S.C.A. § 5103(A) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2006 essentially complied with statutory notice 
requirements as outlined above, except as to the timing.  
This letter was provided following the initial adjudication 
of the claim and there was no subsequent adjudication after 
the notice was provided to the appellant.  Notwithstanding, 
the Board find that this error is non-prejudicial since 
entitlement to the benefit sought is not warranted for the 
reasons discussed below.  Furthermore, in a June 2006 
response to the VCAA letter, the appellant stated that he had 
no other information or evidence to substantiate his claim.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All pertinent 
records have been associated with the claims folder.  We find 
that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA in anyway has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.

II.  Certificate for Acquiring Specially Adapted Housing or
 Special Home Adaptation Grant


A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to the 
loss, or loss of use, of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a)(1)(2)(3) (West 1991); 38 C.F.R. 
§ 3.809(b)(1)(2)(3)(4) (2006).  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, or crutches, or canes as a normal 
mode of locomotion although occasional locomotion by other 
methods might be possible.  38 C.F.R. § 3.809(d) (2006).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a (2006).

The appellant is service-connected for post traumatic stress 
disorder rated as 100 percent disabling, renal insufficiency 
with hypertension rated as 80 percent disabling, coronary 
artery disease rated as 30 percent disabling, seizure 
disorder status post traumatic encephalopathy rated as 20 
percent disabling, diabetes mellitus rated as 20 percent 
disabling, scars of the right shoulder from shell fragment 
wounds with retained foreign bodies rated as 10 percent 
disabling, scars of the right hand from shell fragment wounds 
rated noncompensably disabling, and perforation of right 
tympanic membrane rated as noncompensably disabling.

The appellant has a combined disability rating of 100 percent 
from June 1971.  He has been found entitled to (1) special 
monthly compensation based the need for regular aid and 
attendance due to helplessness, and (2) special monthly 
compensation based PTSD rated at 100 percent with additional 
separate and distinct service-connected disabilities ratable 
at 50 percent or more.

On his application for a certificate for specially adapted 
housing or a special home adaptation grant, the appellant 
reported problems with cervical spinal stenosis and chronic 
pain that required his use of a wheelchair and that his home 
doorways are too narrow to accommodate a wheelchair.

The Board notes that the appellant is not service connected 
for disability of the spine, or involving the lower 
extremities.  While the appellant is service-connected for 
the scars of the right shoulder and hand, there is no 
evidence or complaints of functional loss of the upper 
extremities.  VA treatment records dated 2002 show that the 
appellant walked with the aid of a cane and had an antalgic 
gait.  These records further show that the appellant had 
cataracts of the eyes with blurred vision.  There were 
complaints of knee and ankle pain, osteoarthritis was 
assessed.  These records also show that the appellant 
experienced seizures 6 to 10 times a day typified by tonic 
clonic jerks lasting 3 to 10 minutes with a postictal phase 
of 4 to 6 hours.  He has a generalized tonic clonic seizure 
every 2 months.  In August 2002, it was noted that the 
appellant would not use a tub chair and that he had weakness 
of the legs.  The appellant's walk was described as ataxic 
and antalgic.  Past medical history included peripheral 
neuropathy.  The assessment included decreased mobility due 
to lower extremity weakness and balance problems possibly 
secondary to diabetes mellitus.

A statement of attending physician dated October 2002 
reflects a history of coronary artery disease and diabetes 
mellitus with neuropathy.  Ataxia with multiple falls 
secondary to lower extremity weakness was noted along with 
the use of a wheelchair and the inability to hold gait 
standing with a walker or cane.  The physician checked that 
the appellant required the aid and attendance of someone else 
in ordinary activities of daily living and that he was 
confined to his house or immediate premises.  The diagnoses 
were coronary artery disease, peripheral neuropathy, diabetes 
mellitus, and cervical stenosis.

In an October 2002 statement, the appellant reported that he 
was unable to walk and used a wheelchair because of service-
connected organic brain disease which causes loss of balance 
with limited use of the lower extremities.

A statement of attending physician dated February 2003 
reflects a history of coronary artery disease, diabetes 
mellitus, neuropathy, PTSD, and cervical and lumbar stenosis 
associated with imbalance secondary to weakness.  The 
physician noted that the appellant had ataxia with multiple 
falls secondary to weakness of the lower extremities and 
upper extremities even while using a walker and cane.  He 
further noted that the appellant uses a wheelchair, but was 
limited at home because of narrow doorways.  The diagnoses 
were lumbar and cervical stenosis, coronary artery disease, 
peripheral neuropathy, and diabetes mellitus.

In an August 2003 statement, the appellant reported that his 
service-connected brain injury caused loss of balance, limits 
his use of the lower extremities, and affects his ability to 
walk properly.  He reported that he limits the use of his 
walker and cane because it bothers his service-connected 
right shoulder.  He further reported that his service-
connected diabetes mellitus causes swelling and numbness of 
the feet impeding his mobility.

Additional VA treatment records dated February 2005 to March 
2006 were received.  A February 2005 note reflects that the 
appellant ambulated with the use of a cane.  A June 2005 note 
shows that the appellant was seizure free for over one year.  
Examination revealed normal strength, except for the right 
upper extremity.  The appellant ambulated with the aid of a 
walker.  In February 2006, the appellant reported that he had 
started to ride his bike for 1 hour a day.  On examination, 
he was observed to ambulate with the aid of a cane.  The 
appellant was followed for retinopathy and chronic low back 
pain with degenerative joint disease of the cervical and 
lumbar spine.

The criteria for a certificate of eligibility in acquiring 
specially adapted housing and a grant for special home 
adaptations are not met.  The Board acknowledges that the 
appellant has limited use or function of the lower 
extremities.  We note that the appellant's imbalance and 
weakness problems were initially thought to be possibly due 
diabetes mellitus in 2002; however, in 2003, the appellant's 
imbalance and weakness of the lower extremities were 
associated with non-service connected spine disability, 
cervical and lumbar stenosis.  The appellant also reported in 
his claim that he used a wheelchair for lower extremity 
problems caused by spine disability.  Regarding lower 
extremity function, the medical record shows disturbances of 
gait, imbalance and weakness of the lower extremities 
affecting mobility.  While the appellant's gait is described 
as antalgic and ataxic, the record shows that he successfully 
ambulates with the aid of a wheelchair, cane or walker.  On 
examination in June 2005, strength was normal except for the 
right upper extremity.  Moreover, on examination in June 
2006, the appellant reported that he rides a bike for 1 hour 
a day.  However, he still does not meet the criteria listed 
at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a.

The appellant is not entitled to compensation for permanent 
and total service-connected disability due to any of the 
enumerated conditions found at 38 C.F.R. § 3.809(b)(1-4).  
His service-connected disabilities have not caused him to 
lose the use of both lower extremities or to be blind in both 
eyes.  Also, his service connected disabilities have not 
caused him to loss the use of one lower extremity and use of 
one upper extremity, nor do they also involve organic disease 
or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

Additionally, the medical record shows that the appellant has 
vision problems associated with cataracts and retinopathy.  
However, he is not blind having only light perception, he 
does not have a permanent and total disability due top 
blindness with 5/200 visual acuity or less, and he does not 
have anatomical loss or loss of use of the both hands.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Accordingly, entitlement to specially 
adapted housing assistance or a special home adaptation 
grant, and entitlement to special home adaptations is 
precluded and the appeal is denied.




ORDER

A certificate for specially adapted housing assistance or a 
special home adaptation grant is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


